UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DULCE GARCIA,
                                 Plaintiff,
                                                                      17-CV-8970 (JPO)
                      -v-
                                                            ORDER ADOPTING REPORT AND
 THE COMPREHENSIVE CENTER,                                      RECOMMENDATION
 LLC et al.,
                     Defendants.


J. PAUL OETKEN, District Judge:

        Plaintiff Dulce Garcia filed this employment discrimination action against five business

entities and two individuals on November 16, 2017. (Dkt. No. 1.) On August 16, 2018, this

Court granted Garcia’s motion for default judgment against all five business entities and

Defendant Nathan Sklar. (Dkt. No. 29.) The Court issued an order of reference requesting that

Magistrate Judge Barbara C. Moses conduct a damages inquest. (Dkt. No. 30.)

        Judge Moses conducted a thorough and careful inquest and issued a Report and

Recommendation (the “Report”) that this Court award damages as specified in the Report. (Dkt.

No. 65.) The Court has reviewed the Report.

        No party filed a timely objection to the Report; therefore the Court reviews it for clear

error. See Fed. R. Civ. P. 72(b), Advisory Committee’s Notes (1983) (“When no timely

objection is filed, the court need only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.”); see also Borcsok v. Early, 299 F. App’x 76, 77

(2d Cir. 2008). Magistrate Judge Moses’s well-reasoned Report presents no such errors and is

therefore fully adopted by this Court.

        Accordingly, damages are awarded as calculated in the Report. The Clerk of Court is

directed to enter judgment accordingly and close this case.


                                                    1
      SO ORDERED.

Dated: March 24, 2020
       New York, New York

                            ____________________________________
                                       J. PAUL OETKEN
                                   United States District Judge




                              2
